NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 20 December 2021, has been entered into record.  In this amendment, claims 28, 29, 33, 38, and 40 have been amended.
Claims 25-44 are presented for examination.

Response to Arguments
With regards to the objections to the drawings and claims, the applicant has submitted amendments, and the examiner hereby withdraws the objections.

Allowable Subject Matter
Claims 25-44 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply and previous Office Action mailed 21 October 2021 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). As such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chaubey et al. (US Patent 9,893,883 B1) discloses a system and method for decryption of secure sockets layer sessions having enabled perfect forward secrecy using a Diffie-Hellmen key exchange.
Kondapavuluri et al. (US 2020/0145396 A1) discloses a system and method for extracting data from passively captured web traffic that is encrypted in accordance with an anonymous key agreement protocol.
Taub et al. (WO 2016/118131 A1) discloses a system and method for session key repository.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/SARAH SU/Primary Examiner, Art Unit 2431